DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/682,273, filed on November 20, 2012.

Oath/Declaration
Oath/Declaration as filed on October 8, 2021 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In addition, claim 1 recites the limitation “the same layer” in tenth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the same” for a first time without previously reciting the term in the claim which even further creates lack of clarity in regard to exactly what layer is being referred to.  Thus, Examiner recommends applicant amend the limitation in claim 1, without adding new matter, in a manner that clearly establishes antecedent basis.
Claim 8 is objected to because of the following informalities:
In particular, claim 8 recites the limitation “this order” in fourth line of each of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim use term “this order” for a first time without previously reciting the term in the claim 8 or in a claim from which the claim 8 depends which even further creates lack of clarity in regard to exactly what order is being referred to.  Thus, Examiner recommends applicant amend the limitation in the claim 8, without adding new matter, in a manner that clearly establishes antecedent basis.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,019,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 10, 019, 083:
Instant Application
U.S. Patent No. 
10,019,083
Claim 1
Claim 1
A cover glass, comprising: a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode; a conductive layer disposed in a peripheral area that is outside the sensor area; and a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass.
A touch panel, comprising: a sensor substrate having a first substrate including an insulating and light transmissive member having a lower side and an upper side opposite to said lower side, a sensor electrode disposed on said upper side of said first substrate in a sensor area, and plural signal wirings disposed on said upper side of said first substrate and electrically connected to said sensor electrode and extending along a periphery of said sensor electrode on said first substrate; a cover substrate having a second substrate that is opposed to said first substrate and that has a lower side and an upper side opposite to said lower side, said lower side of said second substrate facing said upper side of said first substrate, one or more conductive layers disposed in a peripheral area that is outside said sensor area, on said lower side of said second substrate without direct contact with said second substrate, and a light blocking layer disposed between said one or more conductive layers and said second substrate; and a first fixing layer disposed between said sensor substrate and said cover substrate, wherein, when viewed from a direction that is vertical to said first substrate, said second substrate overlaps said first substrate in an overlapping area and does not overlap said first substrate in a non-overlapping area, said overlapping area includes said sensor area, and said peripheral area includes said non-overlapping area and a part of said overlapping area, wherein, said plural signal wirings are disposed in said overlapping area in said peripheral area of said first substrate, and said one or more conductive layers are disposed only within said non-overlapping area in said peripheral area of said second substrate, and wherein said one or more conductive layers are applied with a reference voltage supplied directly from outside of said touch panel.


Independent claim 1 of the instant application teaches “A cover glass, comprising: a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode; a conductive layer disposed in a peripheral area that is outside the sensor area; and a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a cover substrate having a second substrate that is opposed to said first substrate and that has a lower side and an upper side opposite to said lower side, said lower side of said second substrate facing said upper side of said first substrate,;, on said lower side of said second substrate without direct contact with said second substrate, and a light blocking layer disposed between said one or more conductive layers and said second substrate; and a first fixing layer disposed between said sensor substrate and said cover substrate, wherein, when viewed from a direction that is vertical to said first substrate, said second substrate overlaps said first substrate in an overlapping area and does not overlap said first substrate in a non-overlapping area, said overlapping area includes said sensor area, and said peripheral area includes said non-overlapping area and a part of said overlapping area, wherein, said plural signal wirings are disposed in said overlapping area in said peripheral area of said first substrate, and said one or more conductive layers are disposed only within said non-overlapping area in said peripheral area of said second substrate” at least since omitting the further limitations does not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,592,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 10, 592, 020:
Instant Application
U.S. Patent No. 
10,592,020
Claim 1
Claim 1
A cover glass, comprising: a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode; a conductive layer disposed in a peripheral area that is outside the sensor area; and a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass.
A touch panel, comprising: a sensor substrate having a first substrate including an insulating and light transmissive member having a first lower side and a first upper side opposite to the first lower side, a sensor electrode disposed on the first upper side in a sensor area, and a plurality of signal wires disposed on the first upper side and electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the first substrate; and a cover substrate having a second substrate that is opposed to the first substrate and that has a second lower side and a second upper side opposite to the second lower side, the second lower side of the second substrate facing the first upper side of the first substrate, one or more conductive layers disposed in a peripheral area that is outside the sensor area, on the second lower side without direct contact with the second substrate, and a light blocking layer disposed between the one or more conductive layers and the second substrate, wherein, in a plan view, the second substrate overlaps the first substrate in an overlapping area including the sensor area and a part of the peripheral area, wherein, the signal wires are disposed in the overlapping area in the peripheral area of the first substrate, and the one or more conductive layers are disposed outside the signal wires in a plan view in the peripheral area of the second substrate, and wherein the one or more conductive layers are applied with a reference voltage supplied directly from outside of the touch panel.


Independent claim 1 of the instant application teaches “A cover glass, comprising: a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode; a conductive layer disposed in a peripheral area that is outside the sensor area; and a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a cover substrate having a second substrate that is opposed to the first substrate and that has a second lower side and a second upper side opposite to the second lower side, the second lower side of the second substrate facing the first upper side of the first substrate,;, on the second lower side without direct contact with the second substrate, and a light blocking layer disposed between the one or more conductive layers and the second substrate, wherein, in a plan view, the second substrate overlaps the first substrate in an overlapping area including the sensor area and a part of the peripheral area, wherein, the signal wires are disposed in the overlapping area in the peripheral area of the first substrate” at least since omitting the further limitations does not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,175,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 11,175,783:
Instant Application
U.S. Patent No. 
11,175,783
Claim 1
Claim 1
A cover glass, comprising: a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode; a conductive layer disposed in a peripheral area that is outside the sensor area; and a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass.
A touch panel, comprising: a lower substrate including an insulating and light transmissive member; a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode on the lower substrate; an upper substrate facing the lower substrate; a conductive layer disposed in a peripheral area that is outside the sensor area, on the upper substrate; and a light blocking layer that is disposed on an opposite side of the conductive layer from the lower substrate and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, in the plan view, the upper substrate overlaps the lower substrate in an overlapping area including the sensor area and the peripheral area, the plurality of signal wires are disposed in the overlapping area in the peripheral area of the lower substrate, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area of the upper substrate, and the conductive layer is applied with a reference voltage supplied directly from outside of the touch panel.


Independent claim 1 of the instant application teaches “A cover glass, comprising: a sensor electrode disposed in a sensor area; a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode; a conductive layer disposed in a peripheral area that is outside the sensor area; and a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a cover substrate having a second substrate that is opposed to the first substrate and that has a second lower side and a second upper side opposite to the second lower side, the second lower side of the second substrate facing the first upper side of the first substrate,; , on the second lower side without direct contact with the second substrate, and a light blocking layer disposed between the one or more conductive layers and the second substrate, wherein, in a plan view, the second substrate overlaps the first substrate in an overlapping area including the sensor area and a part of the peripheral area, wherein, the signal wires are disposed in the overlapping area in the peripheral area of the first substrate” at least since omitting the further limitations does not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, U.S. Patent Application Publication 2012/0075214 A1 (hereinafter Kim I), in view of Kurashima, U.S. Patent Application Publication 2011/0018560 A1 (hereinafter Kurashima).
Regarding claim 1, Kim I teaches a cover glass (180 FIGS. 2-4, paragraph[0038] of Kim I teaches According to the embodiment shown in FIGS. 2 and 3, the touch panel 180 may include a sensor substrate 130 having first electrode patters (160, 164) and second electrode patterns (150, 156) formed thereon to function as sensing electrodes, a cover substrate 132 to face the sensor substrate 130, a shielding electrode 142 formed on an entire surface of an underside of the sensor substrate 130, a first adhesive layer 120 formed on the upper polarizing plate 118, a shielding electrode connection portion 146 for connecting the shielding electrode 142 to a shielding signal supply line 144, a bottom insulating layer 140 formed on a backside of the shielding electrode 142, and a second adhesive layer 122 formed on the sensor substrate 130; and in this instance, the sensor substrate 130 and the cover substrate 132 can be formed of transparent glass, and See also at least paragraph[0031] of Kim I (i.e., Kim I teaches a touch panel that includes a sensor substrate and a cover substrate formed of transparent glass)), comprising: 
a sensor electrode disposed in a sensor area (150, 156 FIGS. 2-4, paragraph[0038] of Kim I teaches the touch panel 180 may include a sensor substrate 130 having first electrode patterns (160, 164) and second electrode patterns (150, 156) formed thereon to function as sensing electrodes; and the sensor substrate 130 and the cover substrate 132 can be formed of transparent glass (i.e., Kim I teaches electrode patterns disposed in an area on the sensor substrate)); 
a plurality of signal wires electrically connected to the sensor electrode and extending along a periphery of the sensor electrode (158 and 166 FIG. 3, paragraph[0039] of Kim I teaches the sensor substrate 130 includes a first electrode pattern portion 160 and 164, a second electrode pattern portion 150 and 156, a first signal supply line 166, a second signal supply line 158, a shielding signal supply line 144 (e.g., a shielding signal line for supplying a ground GND signal for cutting off noise transmitting to the liquid crystal panel), and a sensor FPC (Flexible Printed Circuit, hereafter FPC) 170 (i.e., Kim I teaches a first signal supply lines and a second signal supply lines disposed in a peripheral area outside of the area where the electrode patterns are disposed on the sensor substrate)); 
a conductive layer disposed in a peripheral area that is outside the sensor area; and;, the conductive layer is disposed outside the plurality of signal wires in the plan view in the peripheral area, and the conductive layer is applied with a reference voltage supplied directly from outside of the cover glass (144 FIGS. 2-4, paragraph[0039] of Kim I teaches the sensor substrate 130 includes a first electrode pattern portion 160 and 164, a second electrode pattern portion 150 and 156, a first signal supply line 166, a second signal supply line 158, a shielding signal supply line 144 (e.g., a shielding signal line for supplying a ground GND signal for cutting off noise transmitting to the liquid crystal panel), and a sensor FPC (Flexible Printed Circuit, hereafter FPC) 170, and See also at least paragraphs[0030]-[0031], and [0038] of Kim I (i.e., Kim I teaches a shield signal supply line, for supplying a ground signal, disposed in the peripheral area outside the first signal supply lines and a second signal supply lines)); but does not expressly teach a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode.
However, Kurashima teaches a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode (90a FIGS. 1A-3D, paragraph[0051] of Kurashima teaches in the configuration example of the electrostatic capacitance input device 1 shown in FIG. 2A of the two examples illustrated in FIGS. 2A and 2B, a first conductive film 4a, interlayer insulating film 214 and second conductive film 4b are formed, from bottom to top as seen from the substrate 20, on the first surface 20a of the substrate 20; input position detection electrodes 21 are formed with at least one of the first and second conductive films 4a and 4b; the flexible wiring board 35 is connected to the first surface 20a on the edge portion 20e of the substrate 20; a light-transmitting and insulating cover 90 is glued to the first surface 20a of the substrate 20, for example, with an adhesive 90e; an insulating light-shielding layer 90a is printed in the region of the cover 90 overlapping an outer region 2b on the first surface 20a of the substrate 20; the input region 2a is surrounded by the light-shielding layer 90a; and the light-shielding layer 90a overlaps the outer region of the electro-optical panel 5a, shutting out light leaking from the light source and the edge portions of the light guide of the image generating section 5, and See also at least paragraphs[0045], [0052], [0056], [0066]-[0070], and [0079] of Kurashima (i.e., Kurashima teaches an insulating light-shielding layer that is disposed on an upper side of a light-transmitting substrate and overlapping a flexible wiring board having wires that are disposed on a same layer as input position detection electrodes for detecting an input position)).
Furthermore, Kim I and Kurashima are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable touch panel.  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Kurashima to have a light blocking layer that is disposed on an opposite side of the conductive layer from the sensor electrode and that overlaps the conductive layer and the plurality of signal wires in a plan view, wherein, the plurality of signal wires are disposed in the same layer as the sensor electrode.  One reason for the modification as taught by Kurashima is shut out electromagnetic noise via a shield electrode provided on an input operation side of an input device (ABSTRACT and paragraph[0008] of Kurashima).
Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim I, in view of Kurashima, and Mai, U.S. Patent Application Publication 2005/0237439 A1 (hereinafter Mai).
Regarding claim 2, Kim I and Kurashima teach the cover glass according to claim 1, but do not expressly teach wherein the conductive layer has a thicker width than that of each of the plurality of signal wires.
However, Mai teaches wherein the conductive layer has a thicker width than that of each of the plurality of signal wires (FIGS. 4-5, paragraph[0021] of Mai teaches the touch panel 11 of the present invention has a contact sensitive panel comprising a top transparent substrate 10, a bottom transparent substrate 20, insulating spacers 60, and a plurality of sensing lines 31, 32, 41 and 42; the contact sensitive panel is grounded using a grounding loop G1; the top and bottom transparent substrates can be glass or plastic; for example, the top and bottom transparent substrates 10 and 20 can be polyester plastic, with PET (polyethylene terephthalate) being a representative example; preferably, the top transparent substrate is flexible plastic suitable for frequent contact; and while FIGS. 4 and 5 describe a contact sensitive panel with a specific structure, it can be appreciated that other structures can also be employed as long as the sensitive panel is a panel that responds to extend stimulus in the form of physical contact with the panel, and paragraph[0023] of Mai teaches the sensing lines 31, 32, 41 and 42 can be metal lines such as silver lines and can include four sensing lines, two top sensing lines 31 and 32 disposed on the two opposite edges of the top conductive film 12, and two bottom sensing lines 41 and 42 disposed on the opposite edges of the bottom conductive film 22; the bottom sensing lines 41 and 42 are arranged at a right angle to the top sensing lines 31 and 32; and the sensing lines can further include four transmission lines 31a, 32a, 41a and 42a respectively).
Furthermore, Kim I, Kurashima, and Mai are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable touch panel.  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Kurashima and Mai wherein the conductive layer has a thicker width than that of each of the plurality of signal wires.  One reason for the modification as taught by Kurashima is shut out electromagnetic noise via a shield electrode provided on an input operation side of an input device (ABSTRACT and paragraph[0008] of Kurashima).  Another reason for the modification as taught by Mai is prevent burnout in a controller, which is used to obtain a contact point of a conductive object on a touch panel, due to electrostatic discharge (ESD) (paragraphs[0007]-[0008] of Mai).  The same motivation and rationale to combine for claim 2 mentioned above, in light of corresponding statement of grounds of rejection, applies to each dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 6, Kim I and Kurashima teach the cover glass according to claim 1, but do not expressly teach wherein a fixing layer is used when the cover glass is connected to either a chassis or an image generating device of a display device, and the fixing layer is disposed along the periphery of the sensor electrode and the plurality of signal wires.
However, Mai teaches wherein a fixing layer is used when the cover glass is connected to either a chassis or an image generating device of a display device, and the fixing layer is disposed along the periphery of the sensor electrode and the plurality of signal wires (50, FIG. 5, paragraph[0023] of Mai teaches an adhesive(such as a double-side adhesive) 50 is disposed between the edges of the top and bottom conductive films 12 and 22, to separate the conductive elements (e.g., conductive film 12, sensing line 31 and 32) on the substrate 12 from the conductive elements (e.g., conductive film 22 and sensing line 41 and 42) on the substrate 22).
Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim I, in view of Kurashima, and Hwang et al., U.S. Patent Application Publication 2012/0033168 A1 (hereinafter Hwang).
Regarding claim 3, Kim I and Kurashima teach the cover glass according to claim 1, but do not expressly teach wherein the conductive layer is made of a metallic material.  
However, Hwang teaches wherein the conductive layer is made of a metallic material (FIG. 4, paragraph[0069] of Hwang teaches the guard ring 211 may be made of a material that has excellent physical, chemical, and electrical contact characteristics with other layers, for example, a molybdenum-based metal, chromium, tantalum, titanium and the like; and the guard ring 211 may be made of a metal that has low resistivity to reduce voltage drop, for example, an aluminum-based metal, silver-based metal, a copper-based metal, and the like).
Furthermore, Kim I, Kurashima, and Hwang are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable touch panel.  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Kurashima and Hwang wherein the conductive layer is made of a metallic material.  One reason for the modification as taught by Kurashima is shut out electromagnetic noise via a shield electrode provided on an input operation side of an input device (ABSTRACT and paragraph[0008] of Kurashima).  Another reason for the modification as taught by Hwang is to prevent electrostatic discharge, and in particular prevent a pattern that is formed within the periphery of a region enclosed by a guard ring (also called a ground ring) from open circuiting due to electrostatic discharge (paragraph[0068] of Hwang).  The same motivation and rationale to combine for claim 3 mentioned above, in light of corresponding statement of grounds of rejection, applies to each dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 5, Kim I and Kurashima teach the cover glass according to claim 1, but do not expressly teach wherein the conductive layer is made of a material having a conductive property, elasticity, and viscosity.
However, Hwang teaches wherein the conductive layer is made of a material having a conductive property, elasticity, and viscosity (FIG. 4, paragraph[0069] of Hwang teaches the guard ring 211 may be made of a material that has excellent physical, chemical, and electrical contact characteristics with other layers, for example, a molybdenum-based metal, chromium, tantalum, titanium and the like; and the guard ring 211 may be made of a metal that has low resistivity to reduce voltage drop, for example, an aluminum-based metal, silver-based metal, a copper-based metal, and the like).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kim I, in view Kurashima, Hwang, and Kim et al., U.S. Patent Application Publication 2012/0044662 A1 (hereinafter Kim II).
Regarding claim 4, Kim I, Kurashima, and Hwang teach the cover glass according to claim 3, further comprising: a flexible printed wiring board having a wiring layer electrically connected to the plurality of signal wires, and (35, 35a FIGS. 1A-3D, paragraph[0051] of Kurashima teaches in the configuration example of the electrostatic capacitance input device 1 shown in FIG. 2A of the two examples illustrated in FIGS. 2A and 2B, a first conductive film 4a, interlayer insulating film 214 and second conductive film 4b are formed, from bottom to top as seen from the substrate 20, on the first surface 20a of the substrate 20; input position detection electrodes 21 are formed with at least one of the first and second conductive films 4a and 4b; the flexible wiring board 35 is connected to the first surface 20a on the edge portion 20e of the substrate 20; a light-transmitting and insulating cover 90 is glued to the first surface 20a of the substrate 20, for example, with an adhesive 90e; an insulating light-shielding layer 90a is printed in the region of the cover 90 overlapping an outer region 2b on the first surface 20a of the substrate 20; the input region 2a is surrounded by the light-shielding layer 90a; and the light-shielding layer 90a overlaps the outer region of the electro-optical panel 5a, shutting out light leaking from the light source and the edge portions of the light guide of the image generating section 5, and See also at least paragraphs[0045], [0052], [0054], [0056], [0066]-[0070], and [0079] of Kurashima (i.e., Kurashima teaches the flexible wiring board with wires electrically connected, via mounting terminals, to wires extending from the input position detection electrodes)); but do not expressly teach a fixed electric potential layer that is supplied with the reference voltage and electrically connected to the conductive layer.
However, Kim II teaches a fixed electric potential layer that is supplied with the reference voltage and electrically connected to the conductive layer (20 FIGS. 2B, and 3-4, paragraph[0035] of Kim II teaches particularly, as shown in FIG. 2B, a metal ring pattern 20 having lower electrical resistance than the noise interception layer 18 to shorten discharge delay time of noise is formed at the edge of the noise interception layer 18; the metal ring pattern 20 together with the noise interception layer 18 are electrically connected to the ground terminal 22, thus serving to rapidly discharge noise, discharged from the noise interception layer 18, to the ground terminal 22; the metal ring pattern 20 is formed at the edge of the noise interception layer 18 through sputtering or printing; the metal ring pattern 20 is formed of a metal having relatively low electrical resistance, such as molybdenum (Mo), copper (Cu), silver (Ag), chromium (Cr), aluminum (Al), aluminum neodymium (AlNd) and molybdenum titanium (MoTi); further, the metal ring pattern 20 is formed in the same metal layer as the ground terminal 22 formed under the noise interception layer 18 and is electrically connected to the ground terminal 22; for example, the metal ring pattern 20 is formed in a closed rectangular strip shape at the edge of the noise interception layer 18 through printing using an Ag paste; and further, the ground terminal 22 is electrically connected to the metal ring pattern 20 and is formed under the noise interception layer 18 through printing using the same Ag paste as the metal ring pattern 20, and See also at least paragraphs[0033], and [0042]-[0043] of Kim II (i.e., Kim II teaches a ring pattern together with a noise interception layer that are electrically connected to a ground terminal)).
Furthermore, Kim I, Kurashima, Hwang, and Kim II are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a suitable touch panel.  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Kurashima, Hwang, and Kim II to a fixed electric potential layer that is supplied with the reference voltage and electrically connected to the conductive layer.  One reason for the modification as taught by Kurashima is shut out electromagnetic noise via a shield electrode provided on an input operation side of an input device (ABSTRACT and paragraph[0008] of Kurashima).  Another reason for the modification as taught by Hwang is to prevent electrostatic discharge, and in particular prevent a pattern that is formed within the periphery of a region enclosed by a guard ring (also called a ground ring) from open circuiting due to electrostatic discharge (paragraph[0068] of Hwang).  Still another reason for the modification as taught by Kim II is to suitably discharge noise, and thus prevent a touch panel, with a display device that generates the noise, from malfunctioning (ABSTRACT and paragraph[0035] of Kim II).

Potentially Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome double patenting rejection(s) and objection(s) indicated above, because for each of claims 7-10 the prior art references of record do not teach the combination of all element limitations as presently claimed








		











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621